CONSULTING AGREEMENT


THIS AGREEMENT, made this 16th day of April 2007, by and between Rocky Mountain
Fudge Company, Inc., a Nevada corporation (“RMFC”) and Ronald Moulton
(“Consultant”). In consideration of the compensation hereinafter agreed and the
covenants and agreements herein contained, the parties hereto mutually agree as
follows:


1. Independent Contractor. Consultant will be deemed at all times to be an
independent contractor. Consultant is not, for any purposes, an employee or
agent of RMFC and Consultant agrees not to make any representation to the
contrary. Consultant understands and agrees that as an independent contractor he
does not have any authority to sign contracts, notes, obligations, to make any
purchases or to acquire or dispose of any property on behalf of RMFC, unless
otherwise directed and authorized in writing by an officer of RMFC. RMFC
understands and agrees that as an arms length independent contractor, Consultant
does not have any obligations or liability with respect to any contracts, notes,
obligations, purchases, acquisitions or dispositions of any property on behalf
of RMFC and RMFC agrees to indemnify and save harmless Consultant from any and
all claims arising from these transactions.


2. Character and Extent of Services. Consultant will provide consulting and
advisory services in connection with RMFC’s business development and production
and marketing strategies. The services will be performed by Consultant and will
include, but not be limited to the following:


● Assist in the production and marketing of product and in strategic planning;
● Attend exhibits, functions and other events where attendance will benefit
RMFC;
● Provide business guidance to RMFC management;
● Provide advice to the Board of Directors; and
● Perform such other services as are mutually agreed upon by Consultant and
RMFC.


3. Term. This Agreement and the services to be performed hereunder will commence
on the 17th day of April 2007 and for a period of three years thereafter. This
Agreement will be automatically renewed for an additional three years, unless
otherwise terminated by either party with a minimum of fifteen (15) days written
notice prior to the renewal date. Thereafter either party may terminate the
Agreement at any time with fifteen (15) days written notice.


4. Compensation and Expenses. In consideration for this Agreement and the
services to be performed by Consultant hereunder, RMFC will pay Consultant at
the rate of $20.00 per hour for services provided to RMFC under the terms of
this Agreement, payable on the first day of each month immediately following the
month in which the services were provided. Consultant will submit to RMFC such
reports or other supporting documentation as RMFC may reasonably require to
verify the services rendered. Expenses, which must be approved in advance by
RMFC, are to be reimbursed upon submission to RMFC of valid invoices evidencing
such expenses.


5. Assignment and Subcontracting. Consultant’s obligations authorized under this
Agreement are not assignable or transferable and Consultant agrees not to
subcontract any of the work authorized hereunder without prior approval of RMFC.


6. Legal Requirements. Consultant agrees to secure all necessary licenses or
permits required by law and comply with all ordinances, laws, rules, and
regulations pertaining to the services to be provided hereunder.


 
Page 1

--------------------------------------------------------------------------------

 
7. Guarantees and Warranty. Consultant warrants and guarantees that the work
performed hereunder will be in accordance with generally accepted professional
standards.


8. Proprietary Information. Consultant will not, either during or after the term
of this Agreement, disclose to any third party any confidential or proprietary
information relative to the work performed hereunder or the business or products
of RMFC without the prior written consent of RMFC. RMFC representatives will at
all times have access to the work performed by Consultant for purposes of
inspecting same and determining that the work is being performed in accordance
with the terms of the Agreement.


9. Waiver. The failure of RMFC to insist on strict performance of any of the
terms and conditions hereof will not constitute a waiver of any other provisions
or any default to Consultant. The terms and conditions of this Agreement will
survive the period herein stated.


10. Governing Law. This Agreement is governed by and construed in accordance
with the substantive laws of the state of Utah.


11. Entire Agreements and Amendments This instrument constitutes the entire
Agreement between the parties covering the subject matter defined herein. No
modifications or amendments will be valid unless stated in writing and signed by
the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in their respective names:


“RMFC”
 
Rocky Mountain Fudge Company, Inc.
“Consultant”
           
By:______________________________
______________________________
Its:
Ronald Moulton

 
 

 
 
Page 2

--------------------------------------------------------------------------------

 